Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 8/9/2021 and 4/9/2021 have been entered.
Response to Arguments
Applicant's arguments filed 4/9/2020 have been fully considered but they are not persuasive. 
Regarding the drawing objections, while Applicant has addressed some of the objections, many have not addressed and are maintained.
Regarding the 112 rejections, while Applicant has addressed some of the 112 issues, many have not addressed and are maintained.  The amendment have also created new 112 issues, see rejections below for details.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200” has been used to designate “closed position”, “device” and “mean”; “22” has been used to designate “engagement device”, “coupling pin” and “connecting pin”; “41” has been used to designate “chain”, “chain link”, “chain linkage”, “lower rotation chain” and “joint”;  “7” has been used to designate “turbine shaft” and “main shaft”; “8” has been used to designate “partition wall”, “wall” and “one 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “recesses (51)” of at least claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:  

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
In Claim 1, limitation “said rotating chain runs in an extending path around and engages with at least one drive wheel…by means of at least one engagement device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
•    Claims 1, Fig 2; Item 22, 22u, 22f, 22r, P[0041]-P[0045], “upper and lower coupling pin”, “connection pin”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-15 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the plate holders” in line 4, “said rotating chain” in line 6, and “the rotational energy” in line 13, “the plates” in line 21, “the slow water flow” in line 28.  There is insufficient antecedent basis for these limitations in the claim.  Further it is unclear to which plate holders of the plurality of plate holders Applicant is referring, to which rotating chain of the at least one endless rotation chain Applicant is referring and to which plates of the at least one plate Applicant is referring thereby rendering the claim indefinite.  For examination purposes, as best understood by the Examiner in view of the specification, the limitations will be interpreted as “the plurality of plate holders”, “the at least one endless rotation chain”, “rotational energy”, “the at 
Claim 1 recites the limitations “and thus power to the plates and further effect to the turbine” in line 29.  It is unclear what “effect to the turbine” Applicant is trying to claim, rendering the claim indefinite.  The scope of the claim is unascertainable by one of ordinary skill in the art due to the awkward phrasing.  Examiner suggest amending the claim to clarify the claimed invention.
Claim 1 recites the limitation “comprising a sloping, at least lower wall portion” in the last clause.  As written, it is unclear which of the top section, the bottom section, both or neither comprises the sloping lower wall section.  In order to clarify what is being claimed, Examiner suggests amending the claim to explicitly recite each of the features that comprise the sloping lower wall portion.
Claims 3, 5-15 and 18-22 are also indefinite by virtue of their dependency on Claim 1.
Claim 3 recites the limitation “the rotation chain” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.  Further it is unclear to which rotating chain of the at least one endless rotation chain Applicant is referring thereby rendering the claim indefinite.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “the at least one endless rotation chain.  Examiner suggests amending the claim as such to overcome the antecedent basis and indefiniteness issues.


Claims 12 and 13 are also indefinite by virtue of their dependency on Claim 6.
Claim 9 recites the limitation "two rotation chains", “the rotation chain”, and “the drive wheels”.  There is insufficient antecedent basis for these limitations in the claim.  Further, it is unclear if the “two rotation chains” are part of or in addition to “the at least one endless rotation chain” of claim 1, and to which rotation chain of the upper rotation chain and the lower rotation chain “the rotation chain” refers, thereby rendering the claim indefinite.  Examiner suggests amending the claim to clarify what is being claimed and overcome the antecedent basis and indefiniteness issues.
Claims 10-11 are also indefinite by virtue of their dependency on Claim 9.
Claim 10 recites the limitation “the rotation chain” and "said plate holders with plates".  There is insufficient antecedent basis for these limitations in the claim.  Further it is unclear to which rotating chain of the at least one endless rotation chain Applicant is referring, to which plate holders of the plurality of plate holders Applicant is referring, and to which plates of the at least one plate Applicant is referring thereby rendering the claim indefinite.  For examination purposes, as best understood by the Examiner in view of the specification, the limitations will be interpreted as “the at least one endless rotation chain “ and “the plurality of plate holders with the at least one plate”.  Examiner 
Claim 11 recites the limitation “the stiffening plate”.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear to which of the stiffening top plate or bottom plate, “the stiffening plate” refers, thereby rendering the claim indefinite.  Examiner suggests amending the claim to clarify what is being claimed and overcome the antecedent basis and indefiniteness issues.
Claim 13 recites the limitation "the upper and lower rotation chains".  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear if the upper and lower rotation chains are part of or separate from the at least one endless rotation chain of Claim 1, thereby rendering the claim indefinite.  Examiner suggests amending the claim to clarify what is being claimed and overcome the antecedent basis and indefiniteness issues.
Claim 14 recites the limitation "the plates”.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear to which plates of the at least one plate of Claim 1 Applicant is referring, thereby rendering the claim indefinite.  Examiner suggests amending the claim to clarify what is being claimed and overcome the antecedent basis and indefiniteness issues.
Claim 15 recites the limitation "the support structure”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to clarify what is being claimed and overcome the antecedent basis and indefiniteness issues.

Claim 19 recites the limitation “actuable” and "the plates”.  There is insufficient antecedent basis for “the plates” in the claim.  It is unclear what “actuable” means as the word is not found in the specification nor dictionary.  Further, it is unclear to which plates of the at least one plate of Claim 1 Applicant is referring, thereby rendering the claim indefinite.  Examiner suggests amending the claim to clarify what is being claimed and overcome the antecedent basis and indefiniteness issues.
Claim 20 recites the limitations “a lifting beam” and “the end of the countercourse lane half”.  It is unclear if “a lifting beam” is part of or separate from the at least one actuable lifting beam of claim 19, thereby rendering the claim indefinite. There is insufficient antecedent basis for “the countercourse lane half” in the claim.  
Claim 21 recites the limitation "the device" and “the one or more plates”.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear if the “the one or more plates” of claim 21 are in addition to or part of the at least one plate of Claim 1, rendering the claim indefinite.  The scope of the claim is unascertainable by one of ordinary skill.
Claim 22 recites the limitation “the plate holder” and “the blades”.  There is insufficient antecedent basis for these limitations in the claim.  Further it is unclear to which plate holder of the plurality of plate holders Applicant is referring, thereby 

Allowable Subject Matter
Claims 1, 3, 5-15 and 18-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745